PER CURIAM.
Action to subject certain land conveyed by defendant Plill to defendant Oadson to the payment of plaintiff's judgment against Hill, on the ground that the conveyance was made for the purpose of hindering and defrauding creditors.
The trial court found that the conveyance was made, in part, at least, for a valuable consideration, and that there was no intent to hinder, delay, or defraud creditors of the grantor. While there are a number of earmarks of fraud disclosed by the evidence in the case, a careful examination of the record leads to the conclusion that the findings of the trial court are not so clearly and palpably against the evidence as to justify a reversal by this court.
The order appealed from is affirmed.